Exhibit 10.5
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as
of February 14, 2011, is entered into by and between REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (“RCPC” and, together with its parent
Revlon, Inc. and its subsidiaries, the “Company”), and Robert K. Kretzman (the
“Executive”).
     Whereas RCPC wishes to continue to employ the Executive, and the Executive
wishes to accept continued employment with the Company, on the terms and
conditions set forth in this Agreement.
     Now, therefore, RCPC and the Executive hereby agree as follows:
          Employment, Duties and Acceptance.
          1.1 Employment, Duties. RCPC hereby employs the Executive for the Term
(as defined in Section 2.1) to render exclusive and full-time services to the
Company as chief administrative officer and the executive responsible to oversee
world-wide legal affairs, human resources, licensing, security and real estate
and facilities of Revlon, Inc. and its subsidiaries, and to perform such other
duties consistent therewith as may be assigned to the Executive from time to
time. The Executive’s title shall be Executive Vice President and Chief
Administrative Officer, or such other title of at least equivalent level
consistent with the Executive’s duties from time to time as may be assigned to
the Executive. The Executive shall be a member of the Operating Committee or
such other committee of the Company’s most senior executives as may succeed the
Operating Committee from time to time and report to the President and Chief
Executive Officer of Revlon, Inc. or his designee.
          1.2 Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above. During the Term, the Executive
agrees to serve the Company faithfully and to the best of the Executive’s
ability, to devote the Executive’s entire business time, energy and skill to
such employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests.
          1.3 Location. The duties to be performed by the Executive hereunder
shall be performed primarily at the office of RCPC in the New York City
metropolitan area, subject to reasonable travel requirements consistent with the
nature of the Executive’s duties from time to time on behalf of the Company.
     2. Term of Employment; Certain Post-Term Benefits.
          2.1 The Term. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the date hereof (the “Effective Date”)
and shall end on such date as is provided pursuant to Section 2.2.
          2.2 End-of-Term Provisions. At any time during the Term, RCPC shall
have the right to give written notice of non-extension of the Term. In the event
RCPC gives such notice of non-extension, the Term automatically shall end on the
second anniversary of the date on which



--------------------------------------------------------------------------------



 



- 2 -

RCPC give such notice. The giving of such notice shall not be deemed to be a
breach of this Agreement by RCPC for purposes of Section 4.4. During any period
that the Executive’s employment shall continue following expiration of the Term,
the Executive shall be eligible for severance on terms and subject to the
conditions of the Revlon Executive Severance Pay Plan as in effect from time to
time, or such plan or plans, if any, as may succeed it; provided that the
Executive shall receive terms no less favorable than those of the Revlon
Executive Severance Policy as in effect on January 1, 2002 (the “Executive
Severance Plan”); and further provided that in no event shall the severance and
benefit continuation be less than 24 months, upon the Executive’s compliance
with the terms thereof, and the Executive shall be deemed to be an employee at
will.
          2.3 Special Curtailment. The Term shall end earlier than the date
provided in Section 2.2, if sooner terminated pursuant to Section 4.
     3. Compensation; Benefits.
          3.1 Salary. As compensation for all services to be rendered pursuant
to this Agreement, RCPC agrees to pay the Executive during the Term a base
salary, payable in bi-weekly arrears, at the annual rate of not less than that
currently in effect on the Effective Date (the “Base Salary”). All payments of
Base Salary or other compensation hereunder shall be less such deductions or
withholdings as are required by applicable law and regulations. The Executive
will be considered for merit increases in connection with the Executive’s
performance evaluations, which are performed in accordance with the Company’s
salary administration policies and procedures. In the event that RCPC, in its
sole discretion, from time to time determines to increase the Base Salary, such
increased amount shall, from and after the effective date of the increase,
constitute “Base Salary” for purposes of this Agreement and shall not thereafter
be decreased.
          3.2 Bonus. In addition to the amounts to be paid to the Executive
pursuant to Section 3.1, the Executive shall be eligible to receive a maximum
annual bonus with respect to each year during the Term equal to 100% of Base
Salary at the rate or rates in effect during the year for which bonus is earned,
with a target bonus equal to 75% of Base Salary, based upon achievement of
objectives set annually. Notwithstanding the foregoing, if the Executive’s
employment shall end pursuant to Section 4.2 or 4.4 at any time during the Term,
the Executive’s bonus with respect to the calendar year in which the termination
occurs shall be an amount equal to the bonus that would have been payable to the
Executive with respect to such year if the Executive had remained employed to
the date for payment of bonuses under such Plan, multiplied by a fraction of
which the numerator is the number of days of the Term during such year and the
denominator is 365. Notwithstanding anything herein or contained in the Bonus
Plan to the contrary, in the event that the Executive’s employment shall
terminate pursuant to Section 4.4 during any calendar year, the Executive shall
be entitled to receive the Executive’s bonus (if not already paid) with respect
to the year immediately preceding the year of termination (if bonuses with
respect to such year are payable to other executives based upon achievement of
bonus objectives and not based upon discretionary amounts which may be paid to
other executives despite non-achievement of bonus objectives) as and when such
bonuses would otherwise be payable to executives under the Bonus Plan, despite
the fact that Executive may not be actively employed on such date of payment.



--------------------------------------------------------------------------------



 



- 3 -

               3.3 Stock Awards; Long-Term Incentive Awards. During the Term,
the Executive shall be considered for recommendation to the Compensation
Committee or other committee of the Board (the “Compensation Committee”)
administering the Third Amended and Restated Revlon, Inc. Stock Plan (or any
plan that may replace it) and/or any other long-term incentive compensation plan
of the Company as from time to time in effect, for awards of stock options,
restricted shares or other long-term incentive awards, at levels and on terms
consistent with the Company’s long-term incentive compensation programs and
policies as in effect from time to time commensurate with his position as
Executive Vice President and Chief Administrative Officer of the Company. If the
Company shall terminate the Executive’s employment without Cause pursuant to
Section 4.4 or if the Executive shall terminate his employment pursuant to
Section 4.4 or retire, each option award held by the Executive (collectively,
the “Option Awards”), each restricted share award held by the Executive
(collectively, the “Restricted Share Awards” and, together with the Option
Awards, the “Equity Awards”) and each Long-Term Incentive Award, shall (x) in
the case of each of the Option Awards, (A) continue to vest in accordance with
its terms as if the Executive’s employment had not been terminated or he had not
retired and he had remained employed with the Company and (B) remain exercisable
until the later of (i) one year after such Option Award becomes 100% fully
vested and exercisable or (ii) 18 months following the Executive’s termination
of employment or retirement with the Company, but in no event beyond the
original option term of each such award and (y) in the case of each of the
Restricted Share Awards and each of the previously earned Long-Term Incentive
Awards covering any performance period completed on or prior to termination or
retirement, continue to vest and be paid as if the Executive’s employment had
not been terminated or he had not retired and as if he had remained employed
with the Company on the vesting or payment date, as the case may be.
               3.4 Business Expenses. RCPC shall pay or reimburse the Executive
for all reasonable expenses actually incurred or paid by the Executive during
the Term in the performance of the Executive’s services under this Agreement,
subject to and in accordance with the Revlon Travel and Entertainment Policy as
in effect from time to time, or such policy or policies, if any, as may succeed
it.
               3.5 Vacation. During each year of the Term, the Executive shall
be entitled to a vacation period or periods in accordance with the vacation
policy of the Company as in effect from time to time, but not less than the
Executive’s current entitlement of four weeks.
               3.6 Fringe Benefits.
               (i) During the Term, the Executive shall be entitled to continue
to participate in those qualified and non-qualified defined benefit, defined
contribution, insurance, medical (including the Revlon Executive Supplemental
Medical Plan), dental, disability and other benefit plans and programs of the
Company as from time to time in effect (or their successors) in which the
Executive participated on the date hereof and in such other plans and programs
and in such perquisites as may be made available to senior executives of the
Company of the Executive’s level generally. In addition, during the Term the
Company shall provide to the Executive an automobile of a class appropriate to
the Executive’s grade from time to time (but in any event equivalent to the



--------------------------------------------------------------------------------



 



- 4 -

automobile provided on the date of this Agreement) without cost to the
Executive, including all operating costs thereof, insurance, maintenance and
parking, and the Executive shall be entitled to reimbursement for tax
preparation and financial counseling services and health club membership with
annual maximums at least comparable to those in effect on the date of this
Agreement.
               (ii) During the Term, RCPC shall provide the Executive, at no
cost to the Executive, with additional life insurance (in excess of the basic
life insurance of two times Executive’s Base Salary provided to employees at no
cost) of two times Executive’s Base Salary. Notwithstanding any limitations in
the qualified and/or non-qualified defined benefit pension plans in which the
Executive participates, the Executive shall be entitled to receive a defined
pension benefit under such plans at age 60 as if the Executive had elected to
receive his pension benefit at age 65 (that is, without reduction by reason of
electing to receive benefits at age 60). In consideration of RCPC’s covenants
hereunder, the Executive shall, and does hereby, waive participation in any
profit sharing plan of the Company. Upon the retirement of the Executive, he
shall be entitled to receive, whether from RCPC or the defined pension benefit
plans in which the Executive currently participates, an aggregate monthly
retirement benefit equal to the amount calculated using the formulae of such
plans as in effect on July 29, 2009 notwithstanding any amendment to such plans
which may become effective after such date, with the various annuity options
available under such plans, and giving effect to the Executive’s years of
credited service and compensation through his retirement date.
     4. Termination.
               4.1 Death. If the Executive shall die during the Term, the Term
shall terminate and no further amounts or benefits shall be payable hereunder
except pursuant to life insurance and qualified and non-qualified pension
benefits provided under Section 3.6.
               4.2 Disability. If during the Term the Executive shall become
physically or mentally disabled, whether totally or partially, such that the
Executive is unable to perform the Executive’s services hereunder for (i) a
period of six consecutive months or (ii) shorter periods aggregating six months
during any twelve month period, RCPC may at any time after the last day of the
six consecutive months of disability or the day on which the shorter periods of
disability shall have equaled an aggregate of six months, by written notice to
the Executive (but before the Executive has returned to active service following
such disability), terminate the Term and no further amounts or benefits shall be
payable hereunder except as provided in Section 3.6 and except that the
Executive shall be entitled to receive until the first to occur of (x) the
Executive ceasing to be disabled or (y) the Executive attaining age 65,
continued coverage for the Executive under the life insurance provided under
Section 3.6 and continued medical and dental coverage (including the executive
medical plan) for the Executive and his immediate family to the extent permitted
by such plans and to the extent such benefits are provided to the Company’s
actively employed senior executives generally.
               4.3 Cause. RCPC may at any time by written notice to the
Executive terminate the Term for “Cause” and, upon such termination, the
Executive shall be entitled to receive no further amounts or benefits hereunder,
except for accrued, but unpaid, salary as of such date and as



--------------------------------------------------------------------------------



 



- 5 -

required by law. As used herein the term “Cause” shall mean gross neglect by the
Executive of the Executive’s duties hereunder, conviction of the Executive of
any felony, conviction of the Executive of any lesser crime or offense involving
the property of the Company or any of its affiliates, willful misconduct by the
Executive in connection with the performance of the Executive’s duties hereunder
or other material breach by the Executive of this Agreement or any breach of the
Revlon Code of Business Conduct or the Employee Agreement as to Confidentiality
and Non-Competition.
          4.4 Company Breach; Other Termination. The Executive shall be entitled
to terminate the Term and the Executive’s employment upon 60 days’ prior written
notice in the event that (i) RCPC materially breaches any of its obligations
hereunder, (ii) a material adverse change in the position, title or reporting
structure of the Executive, or (iii) a relocation of Revlon, Inc.’s headquarters
outside the New York metropolitan area or the relocation of the Executive’s
principal place of employment to any location other than such headquarters,
provided the Company shall fail to cure any such event described in (i), (ii) or
(iii) within 30 days after such notice; or that at any time prior to a Change of
Control, the Compensation Committee (or other appropriate Committee) of the
Board of Directors of Revlon, Inc. shall fail to grant awards pursuant to
Section 3.3. In addition, RCPC shall be entitled to terminate the Term and the
Executive’s employment at any time and without prior notice otherwise than
pursuant to the provisions of Section 4.3. In consideration of the Executive’s
covenant in Section 5.2, upon termination under this Section 4.4 by the
Executive, or in the event RCPC so terminates the Term pursuant to this
Section 4.4, RCPC agrees, and the Company’s sole obligation arising from such
termination (except as otherwise provided in Section 3.6) shall be for RCPC
either
               (i) to make the payment in lieu of bonus prescribed by
Section 3.2 and to continue payments in lieu of Base Salary in the amounts
prescribed by Section 3.1 and continue the Executive’s participation in the
group life insurance and in the medical, dental and other perquisites of the
Company in which the Executive was entitled to participate pursuant to
Section 3.6 (in each case less amounts required by law to be withheld) through
the date on which the Term would have expired pursuant to Section 2.2, if RCPC
had given notice of non-extension of the Term on or as promptly as permitted by
Section 2.2 after the date of termination of employment, provided that such
benefit continuation is subject to the terms of such plans, provided further
that such group life insurance continuation is subject to a limit of two years
pursuant to the terms thereof, provided further that the Executive shall cease
to be covered by medical and/or dental plans of the Company at such time as the
Executive becomes covered by like plans of another company, and provided finally
that the Executive shall, as a condition, execute such release, confidentiality,
non-competition and other covenants as would be required in order for the
Executive to receive payments and benefits under the Policy referred to in
clause (ii) below, or
               (ii) to make the payments and provide the benefits prescribed by
the Executive Severance Plan upon the Executive’s compliance with the terms
thereof, provided that in no event shall the severance period be less than
24 months.
The Company shall provide the greater of the payments and other benefits
described under clauses (i) and (ii) of this Section 4.4; provided, however, if
the provision of any benefits described above would trigger a tax under
Section 409A, the Company shall instead promptly pay to the Executive



--------------------------------------------------------------------------------



 



- 6 -

in a cash lump sum payment an amount equal to the value (based on the
then-current cost to the Company) of such benefits. Any compensation earned by
the Executive from other employment or a consultancy shall reduce the payments
required pursuant to clause (i) above or shall be governed by the terms of the
Executive Severance Plan as modified by the foregoing in the case of clause (ii)
above.
          4.5 Litigation Expenses. If RCPC and the Executive become involved in
any action, suit or proceeding relating to the alleged breach of this Agreement
by RCPC or the Executive, then if and to the extent that a final judgment in
such action, suit or proceeding is rendered in favor of the Executive, RCPC
shall reimburse the Executive for all expenses (including reasonable attorneys’
fees) incurred by the Executive in connection with such action, suit or
proceeding or the portion thereof adjudicated in favor of the Executive. Such
costs shall be paid to the Executive promptly upon presentation of expense
statements or other supporting information evidencing the incurrence of such
expenses.
          4.6 Internal Revenue Code Section 409A. Section 409A of the Code (as
defined below) and/or its related rules and regulations (“Section 409A”),
imposes additional taxes and interest on compensation or benefits deferred under
certain “nonqualified deferred compensation plans” (as defined under the Code).
These plans may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements. The
Company reserves the right to provide compensation or benefits under any such
plan in amounts, at times and in a manner that minimizes taxes, interest or
penalties as a result of Section 409A, including any required withholdings, and
the Executive agrees to cooperate with the Company in such actions.
Specifically, and without limitation of the previous sentence, if the Executive
is a “specified employee,” as such term is defined under Section 409A (generally
one of the Company’s top 50 highest paid officers), to the extent required under
Section 409A, the Company will not make any payments to the Executive under this
Agreement upon a “separation of service,” as such term is defined under
Section 409A, until six months after the Executive’s date of separation from
service or, if earlier, the date of the Executive’s death. Upon expiration of
the six-month period, or, if earlier, the date of the Executive’s death, the
Company shall make a payment to the Executive (or his beneficiary or estate, if
applicable) equal to the sum of all payments that would have been paid to the
Executive from the date of separation from service had the Executive not been a
“specified employee” through the end of the six month period, and thereafter the
Company will make all the payments at the times specified in this Agreement or
applicable policy as the case may be. In addition, the Company and the Executive
agree that, for purposes of this Agreement, termination of employment (or any
variation thereof) will satisfy all of the requirements of “separation from
service” as defined under Section 409A. For purposes of this Agreement, the
right to a series of installment payments, such as salary continuation or
severance payments, shall be treated as the right to a series of separate
payments and shall not be treated as a right to a single payment. For purposes
of this Agreement, the term “Code” shall mean the Internal Revenue Code of 1986,
as amended, including all final regulations promulgated thereunder, and any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.



--------------------------------------------------------------------------------



 



- 7 -

     5. Protection of Confidential Information; Non-Competition.
               5.1 The Executive acknowledges that the Executive’s services will
be unique, that they will involve the development of Company-subsidized
relationships with key customers, suppliers, and service providers as well as
with key Company employees and that the Executive’s work for the Company has
given and will give the Executive access to highly confidential information not
available to the public or competitors, including trade secrets and confidential
marketing, sales, product development and other data and plans which it would be
impracticable for the Company to effectively protect and preserve in the absence
of this Section 5 and the disclosure or misappropriation of which could
materially adversely affect the Company. Accordingly, the Executive agrees:
               5.1.1 except as required in the course of lawfully performing the
Executive’s duties provided for in Section 1.1, not at any time, whether during
or after the Executive’s employment with the Company, to divulge to any other
entity or person any confidential information acquired by the Executive
concerning the Company’s or its affiliates’ financial affairs or business
processes or methods or their research, development or marketing programs or
plans, any other of its or their trade secrets, any information regarding
personal matters of any directors, officers, employees or agents of the Company
or its affiliates or their respective family members, or any information
concerning the circumstances of the Executive’s employment and any termination
of the Executive’s employment with the Company or any information regarding
discussions related to any of the foregoing. The foregoing prohibitions shall
include, without limitation, directly or indirectly publishing (or causing,
participating in, assisting or providing any statement, opinion or information
in connection with the publication of) any diary, memoir, letter, story,
photograph, interview, article, essay, account or description (whether
fictionalized or not) concerning any of the foregoing, publication being deemed
to include any presentation or reproduction of any written, verbal or visual
material in any communication medium, including any book, magazine, newspaper,
theatrical production or movie, or television or radio programming or commercial
or over the internet. In the event that the Executive is requested or required
to make disclosure of information subject to this Section 5.1.1 under any court
order, subpoena or other judicial process, the Executive will promptly notify
RCPC, take all reasonable steps requested by RCPC to defend against the
compulsory disclosure and permit RCPC to control with counsel of its choice any
proceeding relating to the compulsory disclosure. The Executive acknowledges
that all information the disclosure of which is prohibited by this section is of
a confidential and proprietary character and of great value to the Company.
               5.1.2 to deliver promptly to the Company on termination of the
Executive’s employment with the Company, or at any time that RCPC may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof) relating to the Company’s business
and all property associated therewith, which the Executive may then possess or
have under the Executive’s control, including, without limitation, computer
disks or data (including data retained on any computer), and any home office
equipment or computers purchased or provided by Revlon or other materials.



--------------------------------------------------------------------------------



 



- 8 -

               5.2 In consideration of RCPC’s covenant in Section 4.4, the
Executive agrees (i) in all respects fully to comply with the terms of the
Employee Agreement as to Confidentiality and Non-Competition (the
“Non-Competition Agreement”), whether or not the Executive is a signatory
thereof, with the same effect as if the same were set forth herein in full, and
(ii) in the event that the Executive shall terminate the Executive’s employment
otherwise than as provided in Section 4.4, the Executive shall comply with the
restrictions set forth in paragraph 9(e) of the Non-Competition Agreement
through the earliest date on which the Term would have expired pursuant to
Section 2.2 if RCPC had given notice of non-extension of the Term on the date of
termination of employment, subject only to the Company continuing to make
payments equal to the Executive’s Base Salary during such period,
notwithstanding the limitation otherwise applicable under paragraph 9(d) thereof
or any other provision of the Non-Competition Agreement.
               5.3 If the Executive commits a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, RCPC shall have the following rights and remedies:
               5.3.1 the right and remedy to immediately terminate all further
payments and benefits provided for in this Agreement, except as may otherwise be
required by law in the case of qualified benefit plans,
               5.3.2 the right and remedy to have the provisions of this
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach will cause irreparable injury
to the Company and that money damages and disgorgement of profits will not
provide an adequate remedy to the Company, and, if the Executive attempts or
threatens to commit a breach of any of the provisions of Sections 5.1 or 5.2,
the right and remedy to be granted a preliminary and permanent injunction in any
court having equity jurisdiction against the Executive committing the attempted
or threatened breach (it being agreed that each of the rights and remedies
enumerated above shall be independent of the others and shall be severally
enforceable, and that all of such rights and remedies shall be in addition to,
and not in lieu of, any other rights and remedies available to RCPC under law or
in equity), and
               5.3.3 the right and remedy to require the Executive to account
for and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits (collectively “Benefits”) derived or received by
the Executive as the result of any transactions constituting a breach of any of
the provisions of Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to
account for and pay over such Benefits as directed by RCPC.
               5.4 If any of the covenants contained in Sections 5.1, 5.2 or
5.3, or any part thereof, hereafter are construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid
portions.
               5.5 If any of the covenants contained in Sections 5.1 or 5.2, or
any part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision so as to be enforceable to the maximum extent permitted by
applicable law and, in its reduced form, said provision shall then be
enforceable.



--------------------------------------------------------------------------------



 



- 9 -

          5.6 The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of
any state within the geographical scope of such covenants. In the event that the
courts of any one or more of such states shall hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect RCPC’s right to the relief provided above in the courts of any other
states within the geographical scope of such covenants as to breaches of such
covenants in such other respective jurisdictions, the above covenants as they
relate to each state being for this purpose severable into diverse and
independent covenants.
          5.7 Any termination of the Term or the Executive’s employment shall
have no effect on the continuing operation of this Section 5.
     6. Inventions and Patents.
          6.1 The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by him during the Term shall belong to the Company,
provided that such Inventions grew out of the Executive’s work with the Company
or any of its subsidiaries or affiliates, are related in any manner to the
business (commercial or experimental) of the Company or any of its subsidiaries
or affiliates or are conceived or made on the Company’s time or with the use of
the Company’s facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.
          6.2 If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive’s employment with the Company, it
is to be presumed that the Invention was conceived or made during the Term.
          6.3 The Executive agrees that the Executive will not assert any rights
to any Invention as having been made or acquired by the Executive prior to the
date of this Agreement, except for Inventions, if any, disclosed to the Company
in writing prior to the date hereof.
     7. Intellectual Property.
     Notwithstanding and without limitation of Section 6, the Company shall be
the sole owner of all the products and proceeds of the Executive’s services
hereunder, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right



--------------------------------------------------------------------------------



 



- 10 -

to receive payments hereunder). The Executive shall, at the request of RCPC,
execute such assignments, certificates or other instruments as RCPC may from
time to time deem necessary or desirable to evidence, establish, maintain,
perfect, protect, enforce or defend its right, title or interest in or to any
such properties.
     8. Revlon Code of Business Conduct.
     In consideration of the Company’s execution of this Agreement, the
Executive agrees in all respects to fully comply with the terms of the Revlon
Code of Business Conduct, annexed at Schedule A, whether or not the Executive is
a signatory thereof, with the same effect as if the same were set forth herein
in full.
     9. Indemnification.
     Subject to the terms, conditions and limitations of its by-laws and
applicable Delaware law, RCPC will defend and indemnify the Executive to the
fullest extent permissible under its by-laws and applicable law against all
costs, charges and expenses, including, without limitation, the advancement of
legal fees and expenses to, or on behalf of, the Executive, incurred or
sustained by the Executive in connection with any action, suit or proceeding to
which the Executive may be made a party, brought by any shareholder of the
Company directly or derivatively or by any third party by reason of any act or
omission of the Executive as an officer, director or employee of the Company or
of any subsidiary or affiliate of the Company. In addition, at all times during
the Term and for any claims asserted after the Term, the Executive shall be
covered by Revlon, Inc.’s and RCPC’s directors and officer’s liability insurance
policy to the same extent as the other senior most executives and directors of
Revlon, Inc. and RCPC.
     10. Notices.
     All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), as follows (or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith):
     If to the Company, to:
Revlon Consumer Products Corporation
237 Park Avenue
New York, New York 10017
Attention: President and Chief Executive Officer
     If to the Executive, to the Executive’s principal residence as reflected in
the records of the Company.



--------------------------------------------------------------------------------



 



- 11 -

     11. General.
          11.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York.
          11.2 The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
          11.3 This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.
          11.4 This Agreement shall be binding on the parties hereto and their
successors and permitted assignees. This Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise. RCPC may assign its rights, together with its
obligations, hereunder (i) to any affiliate or (ii) to a third party in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve RCPC
from its obligations hereunder to the extent the same are not timely discharged
by such assignee.
          11.5 This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
          11.6 This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     12. Subsidiaries and Affiliates. As used herein, the term “subsidiary”
shall mean any corporation or other business entity controlled directly or
indirectly by the corporation or other business entity in question, and the term
“affiliate” shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.



--------------------------------------------------------------------------------



 



- 12 -

     13. Change of Control.
          13.1 Change of Control Payments and Benefits.
               (a) Extension of Term. In the event of any Change of Control, as
defined on Schedule B, the Term of the Executive’s Agreement shall be
automatically extended for 24 months from the effective date (the “COC Effective
Date”) of any such Change of Control (the “Extended Term”).
               (b) Benefit Continuation; Bonus and Salary Payment. If during the
Extended Term, the Executive terminates the Term of his employment for “COC Good
Reason” (as defined below in subclause (b)(iii)) or if the Company terminates
the Term of the Executive’s employment other than for “Cause” (as defined in
Section 4.3 of the Agreement):
               (i) to the extent available under applicable law and the
Company’s benefit programs, the Company shall provide, for a period of two years
from such termination date, all fringe benefits then provided to the Executive,
including, without limitation, qualified and non-qualified defined benefit,
defined contribution, insurance, medical, dental, disability, automobile,
financial planning, tax preparation and other benefit plans and programs of the
Company as from time to time in effect (or their successors) in which the
Executive participated on the COC Effective Date. To the extent that such
benefits are not or cease being available under applicable law or the Company’s
benefit programs, or such benefits would trigger a tax under Section 409A, the
Company shall immediately pay to the Executive in a cash lump sum payment an
amount equal to the value (based on the then current cost to the Company) of
such benefits (or the remaining eligible portion thereof, as the case may be)
and shall have no further obligation to continue to provide the benefits under
this Section;
               (ii) the Company shall immediately pay to the Executive in a cash
lump sum payment two times the sum of (A) the greater of the Executive’s Base
Salary in effect on (1) the COC Effective Date or (2) such termination date plus
(B) the average amount of the gross bonus amounts earned by the Executive over
the five calendar years preceding such termination.
               (iii) “COC Good Reason” means, for purposes of this subclause
(b) only (and not for any other purpose or reason under this Agreement): (A) a
material adverse change in the Executive’s job responsibilities; (B) any
reduction in the Executive’s Base Salary; (C) any reduction in the Executive’s
annual bonus opportunity; (D) any reduction in the Executive’s aggregate value
of benefits; or (E) the Executive’s being required by the Company to relocate
beyond a 50 mile radius of the Executive’s then current residence.
               (iv) the Executive shall have no duty to mitigate by seeking
other employment or otherwise and no compensation earned by the Executive from
other employment, a consultancy or otherwise shall reduce any payments provided
for under this Section 13.1.



--------------------------------------------------------------------------------



 



- 13 -

               (c) Equity Compensation. In the event of any Change of Control,
all then unvested stock options and restricted shares held by the Executive
shall immediately vest and be fully exercisable and all restrictions shall
lapse.
               (d) Governing Provision. In the event of any conflict between
this Section 13 of the Agreement and any other section or provision of the
Agreement, the section which provides the Executive with most favored treatment
in the event of a Change of Control shall govern and prevail.
          13.2 Section 280G.
               (a) If the aggregate of all amounts and benefits due to the
Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its Affiliates, which, if received by the
Executive in full, would constitute “parachute payments” as such term is defined
in and under Section 280G of the Code (collectively, “Change of Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less
than the amount the Executive would receive, after all such applicable taxes, if
the Executive received aggregate Change of Control Benefits equal to an amount
which is $1.00 less than three times the Executive’s “base amount,” as defined
in and determined under Section 280G of the Code, then such Change of Control
Benefits shall be reduced or eliminated to the extent necessary so that the
Change of Control Benefits received by the Executive will not constitute
parachute payments. If a reduction in the Change of Control Benefits is
necessary, reduction shall occur in the following order unless the Executive
elects in writing a different order, subject to the Company’s consent (which
consent shall not be unreasonably withheld): first, a reduction of cash payments
not attributable to equity awards which vest on an accelerated basis; second,
the cancellation of accelerated vesting of stock awards; third, the reduction of
employee benefits; and fourth, a reduction in any other “parachute payments.” If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s stock awards unless the Executive elects in writing a
different order for cancellation.
               (b) It is possible that after the determinations and selections
made pursuant to Section 13.2(a) above the Executive will receive Change of
Control Benefits that are, in the aggregate, either more or less than the
amounts contemplated by Section 13.2(a) above (hereafter referred to as an
“Excess Payment” or “Underpayment”, respectively). If there is an Excess
Payment, the Executive shall promptly repay the Company an amount consistent
with this Section 13.2. If there is an Underpayment, the Company shall pay the
Executive an amount consistent with this Section 13.2.
               (c) The determinations with respect to this Section 13.2 shall be
made by an independent auditor (the “Auditor”) compensated by the Company. The
Auditor shall be the Company’s regular independent auditor, unless the Executive
objects to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).



--------------------------------------------------------------------------------



 



- 14 -

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            REVLON CONSUMER PRODUCTS CORPORATION
      By:   /s/ Alan T. Ennis       Alan T. Ennis      President and Chief
Executive Officer              /s/ Robert K. Kretzman       Robert K. Kretzman 
           



--------------------------------------------------------------------------------



 



SCHEDULE A
REVLON CODE OF BUSINESS CONDUCT



--------------------------------------------------------------------------------



 



SCHEDULE B
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;
(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or
(iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns

2



--------------------------------------------------------------------------------



 



all or substantially all of the assets of the Company immediately following such
transaction or series of transactions.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.
“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.
“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.
“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 91/2% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

3